As filed with the Securities and Exchange Commission on April , 2008 Registration No. 333-141992 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM S-1/A (NO. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF Ministry Partners Investment Corporation (Name of small business issuer in its charter) California 6199 33-0489154 (State of or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 955 West Imperial Highway Brea, California 800-753-6742 (Address and telephone number of principal executive offices and principal place of business) BILLY M. DODSON President 955 West Imperial Highway Brea, California 92821 800-753-6742 With copies to:BRUCE J. RUSHALL, ESQ. RUSHALL & McGEEVER 6100 Innovation Way Carlsbad, California 92009 760-438-6855 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public:As soon as practicable after the Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1993, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following space and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: [_] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[_]Accelerated filer[_] Non-accelerated filer[_]Smaller reporting company[X] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE (3) Class A, Fixed Series Notes $80,000,000 par $80,000,000 Class A, Flex Series Notes $80,000,000 par $80,000,000 Class A, Variable Series Notes $80,000,000 par $80,000,000 Total $80,000,000 par $80,000,000 $3,144 (1) The Class A Notes will be sold at their face amount. (2) A total of $80,000,000 of the Class A Notes is being registered, consisting of a combination of the Fixed Series, Flex Series and Variable Series. (3) The fee is based on the total of $80,000,000 being registered hereby. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission acting pursuant to said section 8(a) may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS Subject to completion, dated April , 2008 $80,000,000 MINISTRY PARTNERS INVESTMENT CORPORATION Class A Notes Promissory Notes We are offering our Class A Notes in three Series: the Fixed Series, the Flex Series and the Variable Series in several Categories, each of which has a minimum required investment. Each Series bears interest at a rate equal to the sum of the Spread for the respective Series Category plus the applicable Index rate.
